Citation Nr: 1738059	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-32 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for generalized anxiety disorder with depression.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1973 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In the Veteran's November 2013 substantive, he requested a Board hearing, which was subsequently scheduled for October 2016.  Although the Veteran was duly notified of the time and date of the hearing, he failed to report and neither furnished an explanation for his failure to appear nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2016), when a Veteran fails to appear for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing had been withdrawn.  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.


FINDINGS OF FACT

1.  In an August 2002 rating decision, the RO denied service connection for generalized anxiety disorder with depression.  Although the Veteran was notified of his appellate rights in an August 2002 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the decision.

2.  The evidence received since the final August 2002 rating decision denying service connection for generalized anxiety disorder with depression is duplicative, cumulative, or does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The August 2002 rating decision denying the claim of service connection for generalized anxiety disorder with depression is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

2.  New and material evidence has not been received to warrant reopening of the claim of service connection for generalized anxiety disorder with depression.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1100, 20.1103 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Factual Background and Analysis

The Veteran's claim of service connection for generalized anxiety disorder with depression was denied in an August 2002 rating decision because, although there was a diagnosis of the claimed condition, there was no medical evidence which showed that the disability was incurred in or aggravated by military service.  

The Veteran was notified of his appellate rights in an August 2002 letter.  He did not appeal the RO's determination and no new and material evidence was received within a year of the issuance of the rating decision.  Although additional VA records were received in October 2002 in conjunction with the Veteran's claim for pension benefits, the records were duplicative or cumulative of medical records previously associated with the claims file.  Thus, the RO's August 2002 rating decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

The appellant now seeks to reopen the previously denied claim of service connection for generalized anxiety disorder with depression.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

The evidence of record at the time of the August 2002 rating decision included service treatment records and post-service VA medical records.  The additional evidence received since the final August 2002 rating decision includes additional post-service VA medical records.

The Board has carefully considered the record, with particular attention to the additional evidence received since the final August 2002 rating decision.  After considering this additional evidence, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156.

In this regard, the Board finds that the newly added medical evidence is cumulative.  The evidence demonstrates a diagnosis of and treatment for anxiety and depression, information which was of record and considered by the RO at the time of the August 2002 rating decision.  To this extent, the additional evidence is cumulative and does not provide a new factual basis.  Further, the additional evidence does not relate to an unestablished fact necessary to substantiate the claim.  In that regard, the evidence contains no indication of a relationship between the currently diagnosed psychiatric disabilities and the Veteran's active service or any incident therein.  The Board therefore concludes that this evidence neither triggers VA's duty to assist nor raises a reasonable possibility of substantiating the claims.

For these reasons, the Board finds that the additional evidence received since the final August 2002 rating decision is not new and material within the meaning of 38 C.F.R. § 3.156(a).  Consequently, the Board finds that new and material evidence has not been received and the claim of service connection for generalized anxiety disorder with depression is not reopened.  The benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence having not been received, the application to reopen the previously denied claim of entitlement to service connection for generalized anxiety disorder with depression is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


